Citation Nr: 1042173	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for bilateral pes 
planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to 
September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.   Jurisdiction over 
the matter was subsequently transferred to the Jackson, 
Mississippi, RO.  

The Veteran testified before the undersigned in June 2010.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The RO declined to reopen the Veteran's claim for entitlement 
to service connection for bilateral pes planus in a March 2007 
rating decision; and, following receipt of that decision and 
notice of his appellate rights, he did not file a timely appeal.

2.  Evidence received subsequent to the March 2007 rating 
decision is not new and material and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The March 2007 rating decision which denied service 
connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(b) (2010).  

2.  Evidence submitted subsequent to the March 2007 rating 
decision denying service connection for bilateral pes planus is 
not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1103 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letter provided to the Veteran in 
December 2007 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
He was specifically advised of the need to provide evidence that 
established that his pes planus was incurred or aggravated by his 
active military service.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about what 
evidence was necessary to substantiate the elements required to 
establish service connection that were found insufficient in the 
previous denial.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted additional documentation.  Records from the 
Social Security Administration have also been obtained.  Further, 
he was provided an opportunity to set forth his contentions 
during the Board videoconference hearing before the undersigned 
in June 2010.  Subsequent to his personal hearing the Veteran 
submitted evidence (VA treatment records) that may not have been 
considered by the RO when it issued its April 2010 supplemental 
statement of the case.  However, during his personal hearing, the 
record was left open for the purpose of the Veteran submitting 
additional evidence; and, in that regard, he clearly stated that 
he would waive regional office consideration of that evidence.  
Transcript at 11.  

A specific VA medical opinion is not needed to consider whether 
the Veteran has submitted new and material evidence but, rather, 
the Board has reviewed all the evidence submitted to the claims 
file since the last final denial.  Therefore, a remand for a VA 
opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) 
(2010).

Additionally, in February 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, the U.S. Court of Appeals for Veterans Claims recently 
held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision 
Review Officer or Veterans Law Judge who chairs a hearing to 
fulfill two duties:  (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have 
been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the June 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issue on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
onset of the Veteran's pes planus (see T. at p. 3-7), as well as 
the type of evidence needed to reopen the claim for service 
connection (see T. at p. 8-9).  Indeed, following questioning, 
the record was held open for 60-days to permit the Veteran the 
opportunity to secure and submit evidence that would assist him 
in reopening his claim.  See T at 10.  Therefore, not only was 
the issue "explained . . . in terms of the scope of the claim 
for benefits," but "the outstanding issues material to 
substantiating the claim," were also fully explained.   See 
Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion 
did not reveal any evidence that might be available that had not 
been submitted.  Under these circumstances, nothing gave rise to 
the possibility that evidence had been overlooked with regard to 
the Veteran's claims for an increased rating.  As such, the Board 
finds that, consistent with Bryant, the undersigned Veterans Law 
Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) 
and that the Board may proceed to adjudicate the claims based on 
the current record.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is "new" 
and "material."  Second, if VA determines that new and material 
evidence has been added to the record, the claim is reopened and 
VA must evaluate the merits of the appellant's claim in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, 
regardless of the RO's determination.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Moreover, the new and material evidence must be 
presented or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).


VA regulation defines "new" as evidence not previously submitted 
and "material" as evidence related to an unestablished fact 
necessary to substantiate the claim.  If the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  

Here, by way of history, the Veteran initially filed a claim for 
entitlement to service connection for flat feet in May 1994.  
That claim was denied by the RO in a January 1997 rating decision 
because there was no evidence of incurrence or aggravation of the 
condition in service.  Specifically, a review of the service 
treatment records, to include his service entrance and discharge 
examinations, were silent with respect to complaints, treatment, 
or diagnosis of pes planus.  He was notified of the denial in a 
February1997 letter, but did not appeal that decision.  Thus, the 
decision became final.   

The Veteran applied to reopen his claim for entitlement to 
service connection for flat feet in August 2002.  However, the RO 
declined to reopen the claim in a December 2002 decision, finding 
that the Veteran failed to present evidence that was both new and 
material to his claim.  The Veteran did not appeal the December 
2002 decision and it became final.  

In November 2006, the Veteran again applied to reopen his claim 
for entitlement to service connection for flat feet.  In a March 
2007 decision, the RO declined to reopen his claim because the 
evidence submitted by the Veteran was not related to an 
unestablished fact necessary to substantiate the claim and did 
not raise a reasonable possibility of substantiating the claim.  
The Veteran did not appeal the March 2007 decision and it also 
became final.  

In November 2007, the Veteran initiated his most recent attempt 
to reopen the claim for service connection for bilateral pes 
planus.  In a May 2008 decision, the RO again declined to reopen 
the Veteran's claim because the evidence did not establish that 
his current bilateral pes planus was incurred in or caused by 
military service.


The evidence of record at the time of the prior final 
disallowance in March 2007 included the Veteran's service 
treatment records dated from April 1972 to August 1976; the 
report of an April 1977 VA examination; VA treatment records 
dated from May 1996 to February 2007; the report of a November 
2002 VA examination; and several written statements submitted by 
the Veteran.  

The evidence submitted since the last final rating decision in 
March 2007 includes VA treatment records dated from February 2007 
to March 2010; a VA radiology report of the bilateral feet dated 
in April 2007; Social Security Administration (SSA) records, to 
include a disability report and an unfavorable SSA decision dated 
in November 2009; and the transcript of the Veteran's June 2010 
Board videoconference hearing.

After reviewing the evidence received since March 2007, the Board 
finds that it does not qualify as new and material evidence 
sufficient to reopen the claim because none of the evidence shows 
that the Veteran's bilateral pes planus was incurred in or, if 
the Veteran's pes planus preexisted his service, that it was 
aggravated beyond its natural progression during active military 
service.  For example, the April 2007 VA foot radiology report 
shows bilateral hallux valgus, while VA treatment records list 
bilateral pes planus among the Veteran's active problems and show 
prescriptions for arch supports; however, these records do not 
opine as to the onset or etiology of his bilateral pes planus.  
Similarly, his SSA records include the report of a November 2009 
SSA decision which denied entitlement to SSA disability benefits, 
finding that the Veteran's allegations and complaints were less 
than fully credible and that his foot disorders did not render 
him disabled for purposes of SSA benefits.  Although this 
evidence is new, it is not material in the sense that it is not 
related to an unestablished fact necessary to substantiate the 
claim, i.e. that the Veteran's bilateral pes planus was incurred 
in or aggravated by service.  

The evidence received since the March 2007 prior final 
disallowance also includes the transcript of the Veteran's June 
2010 Board videoconference hearing, at which time the Veteran 
testified that his treating podiatrist at the Milwaukee, 
Wisconsin, VA outpatient clinic told him verbally in 2004 or 2005 
that his bilateral pes planus was either incurred in or 
aggravated by his active military service.  The Veteran indicated 
that the podiatrist in question was no longer employed by VA and 
went back to private practice, but that he would attempt to get 
in contact with her to obtain a written etiological opinion.  As 
noted, the record was held open for 60 days to allow the Veteran 
time to obtain this opinion.  However, the only evidence received 
from the Veteran were copies of VA treatment records that merely 
show continued treatment for various disabilities of the feet.  

The Veteran further testified at his Board videoconference 
hearing that the military accepted him with preexisting flat feet 
which were aggravated in service by running at Marine Corps boot 
camp.  He claimed to have suffered from "millions" of stress 
fractures because of his flat feet during his three weeks at boot 
camp.  Following boot camp, he was transferred to Camp Lejeune, 
North Carolina, where he was temporarily assigned to Medical 
Rehabilitation Platoon (MRP) for approximately one month due to 
problems with his feet.  Although the argument that he had 
preexisting pes planus that was aggravated by service is a new 
theory, the Board nevertheless does not find these statements to 
be "new" because the Veteran continues to argue that he was 
treated for pes planus in service.  See Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
Moreover, these statement are not material because, although the 
credibility of the evidence is generally presumed, lay assertions 
of medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C. § 5108.  See Routen v. Brown, 10 Vet. App. 
183, 186, (1997).  As such, the Veteran's videoconference 
testimony, without supporting clinical opinions, cannot be used 
to show that his current bilateral pes planus was incurred in or 
aggravated by service.  

Therefore, the Board finds that the factual and legal status of 
the Veteran's claim is essentially the same as it was at the time 
of the March 2007 prior final disallowance.  There is a complete 
lack of medical evidence to indicate that the Veteran's current 
bilateral pes planus was incurred in or aggravated beyond its 
normal progression during military service.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions of 
medical causation are insufficient to reopen a claim under 38 
U.S.C. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

There was no medical evidence when the RO last denied the 
Veteran's claim in March 2007 indicating that his bilateral pes 
planus was incurred in or aggravated beyond its normal 
progression during active military service.  There remains a lack 
of such evidence today.  Accordingly, the Board finds that the 
evidence received subsequent to the March 2007 decision is not 
new and material and does not serve to reopen the claim of 
entitlement to service connection for bilateral pes planus.
  
In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

As new and material evidence sufficient to reopen the claim for 
service connection for bilateral pes planus has not been 
submitted, the claim is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


